Title: From George Washington to Major General John Sullivan, 10 June 1778
From: Washington, George
To: Sullivan, John


                    
                        Dear sir.
                        Head Quarters Valley Forge 10th June 1778
                    
                    I have to acknowledge your favor of the 26th Ulto.
                    Considering the weak condition of your command I am not surprised at the enemies incursion. It was what you had reason to expect, tho’ without force sufficient to prevent the stroke.
                    You are informed, you tell me, that the superior bounty and privileges for serving in the continental army, is the great reason why you experience so much backwardness in recruiting for your service. I can assure you the army in this quarter is not sensible of the effect very inconsiderable reinforcements as yet, having arrived from the Eastern States.
                    Last night Sir Henry Clinton announced the arrival of the Earl of Carlisle, Governor Johnston and ⟨Mr⟩ Eden, the Kings Commissioners. I am Dr Sir your very hble sert.
                